DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-23, 25-27, 29-31 and 33-35 are pending in this office action
Claims 21-23, 25-27, 29-31 and 33-35 have been amended
Claims 24, 28, 32 and 36 have been cancelled

Response to Arguments
Applicant’s arguments with respect to the amendment filed 2/25/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 27, 29, 31 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al (US 2019/0149365 A1).

Regarding Claim 21, Chatterjee teaches A method of a user equipment (UE) for transmitting an uplink (UL) data channel, the method comprising:  
Chatterjee: [0016], UE configured with PUSCH/first PUSCH via DCI) and a second PUSCH with a second UL resource (Chatterjee: [0072], UE configured with SRS/second PUSCH via higher layer); 
determining whether the first PUSCH and the second PUSCH are at least partially overlapped in a time domain based on the first UL resource and the second UL resource (Chatterjee: [0071] determining SRS and PUSCH resources overlap);   
based on the determination
performing a transmission of the second PUSCH configured with the second UL resource; and dropping a transmission of the first PUSCH configured with first UL resource (Chatterjee: [0071], drop PUSCH and transmit SRS), wherein the transmission of the first PUSCH configured with first UL resource is scheduled by a downlink control information (DCI) (Chatterjee: [0016]).  

Regarding Claim 29 Chatterjee teaches A user equipment (UE) for transmitting an uplink (UL) data channel, the user equipment comprising: 
configure a first physical uplink shared channel (PUSCH) with a first UL resource (Chatterjee: [0016], UE configured with PUSCH/first PUSCH via DCI) and a second PUSCH with a second UL resource (Chatterjee: [0072], UE configured with SRS/second PUSCH via higher layer); 
determine whether the first PUSCH and the second PUSCH are at least partially overlapped in a time domain based on the first UL resource and the second UL resource (Chatterjee: [0071] determining SRS and PUSCH resources overlap), and Chatterjee: [0071], drop PUSCH and transmit SRS)
wherein the transmission of the first PUSCH configured with first UL resource is scheduled by a downlink control information (DCI) (Chatterjee: [0016]).  

Regarding Claims 23 and 31, Chatterjee teaches the first UL resource is received through a first downlink (DL) control channel (Chatterjee: [0016]), and the second UL resource is received through a higher layer signaling (Chatterjee: [0072], UE configured with SRS/second PUSCH via higher layer) or through the higher layer signaling and a second DL control. 
  
Regarding Claims 27 and 35, the second value for the second PUSCH indicates a higher priority than the first value for the first PUSCH (Chatterjee: [0071]). 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 26, 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US 2019/0149365 A1) in view of Takaoka et al (US 2013/0215811 A1).

Regarding Claims 22 and 30, Chatterjee does not explicitly disclose but Takaoka teaches assigning first transmission power to the first PUSCH and second transmission power to the second PUSCH, wherein the first transmission power is assigned as zero (Takaoka: [0168]- [0169], dropping transmission accomplished by setting power to zero). 
	It would have been obvious to a person having an ordinary skill in the at before the effective filling date of the claimed invention to modify the system of Chatterjee by assigning first transmission power to the first PUSCH and second transmission power to the second PUSCH, wherein the first transmission power is assigned as zero as suggested by Takaoka to provide a system for efficient power allocation (Takaoka: Abstract).

Regarding Claims 25 and 33, Chatterjee in view of Takaoka teaches the first transmission power is assigned based on first priority configuration information received through a downlink (DL) control channel (Takaoka: [0168], [0191], PUSCH power set via control information comprising UL grant; see also [0062]) and the second transmission power is assigned based on second priority configuration information received through a higher layer signaling (Takaoka: [148] SRS power priority configured via higher layer).  

Regarding Claim 26 and 34 Chatterjee in view of Takaoka teaches wherein the first priority configuration information includes a first value for the first PUSCH and the second priority configuration information includes a second value for the second PUSCH (Takaoka: [0148]-[0149],[0168]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/           Primary Examiner, Art Unit 2478